DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 5/3/21 has been entered. Claim(s) 1-20 are pending in the application and are under examination.
	Applicant’s amendments have overcome in part the rejections under 35 USC 112 from the previous Office Action mailed on 2/3/21.  All pending rejections are set forth below, as necessitated by amendment.
	Applicant’s amendments have overcome all rejections under 35 USC 101 from the previous Office Action mailed on 2/2/21.
Information Disclosure Statement
The information disclosure statement filed 4/22/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, an English translation of the NPL document cited was not filed by Applicant.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
35 USC 112(b)
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 (and similarly in claims 13 and 18 as a system and computer readable medium) recite(s) the limitation "determining, using brain signal data received via the BCI, that the patient is performing one or more of the selected actions".  However, the claim appears to omit an essential interpretation step which converts the brain signal data to an action performed by the user.  Brain signal 
Claim(s) 2 recite(s) the limitation "performing one or more calibration methods according to a specification for the BCI to calibrate the virtualized physical therapy system to the patient".  However, the recited “a specification for the BCI” have a plain and customary meaning.  It is not further defined with any particularity in the claim, but rather could include an infinite number of meanings.  The specification is silent with respect to any further definition.  Therefore, claim 2 is indefinite.  Examiner suggests amending by removing the phrase “according to a specification” and instead incorporating the specific calibration steps recites in paragraph 0056-0057 (i.e., “[…] a computer, such as computer 301, determines a proper positioning for the brain controlled interface, the virtual reality component, and the one or more monitoring sensors. In some examples, the BCI 104 and the virtual reality component are initially placed on the patient 101. The devices may then along with computer 102 may communicate positioning and calibration data. For example, the BCI 104 may determine a set of calibration steps for the user to perform, such as concentrating on a specific mental image for a period of time. The virtual reality component may also determine a more appropriate position based on user actions and feedback […] where a computer, such as computer 301, indicates the proper positioning to a user, and performs one or more calibration methods to calibrate the virtualized physical therapy system to the patient. For example, the BCI 104,Page 18 of 34 Attorney Docket No.: P201700977US01 virtual reality component 106, and the computer 102 may communicate the calibration means to the patient 101 and/or a healthcare provider both during calibration steps and as a final output on where to position the devices).
Claim(s) 13 recite(s) the limitation "a virtual reality component device providing a virtual reality experience to a patient".  However, claim 13 is a system claim, not a method.  This limitation is interpreted as a method step based on the word “providing”.  Because the claim recites two statutory categories, the claim is indefinite.  Examiner suggests amending to read “configured for providing” in order to define the limitation as a function and not an active step.
Claim(s) 13 recite(s) the limitation "displaying, using the virtual reality device, a virtual representation of the selected actions to gather biometric monitoring data for the patient" followed by 
35 USC 112(a)
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim(s) 1 (and similarly in claims 13 and 18 as a system and computer readable medium) recite(s) the limitation "determining, using brain signal data received via the BCI, that the patient is performing one or more of the selected actions".  However, the written description is silent as to how the brain signal data is used to an action performed by the user.  Brain signal data itself is not an action performed by a user.  Moreover, the written description does not provide any definition in terms of steps, algorithm, or calculations for performing this interpretation.  Rather, the written description (par. 0018-0019) merely states that the BCI is configured to detect and interpret brain waves or signals of patient” without providing any explanation how that is performed. Therefore, one of ordinary skill in the art would not reasonably conclude the Applicant had possession of the claimed invention at the effective filing date.
Claim(s) 2 recite(s) the limitation "performing one or more calibration methods according to a specification for the BCI to calibrate the virtualized physical therapy system to the patient".  However, the recited “a specification for the BCI” have a plain and customary meaning, nor is it further defined in the written description.  Rather, the written description (see par. 0026) only describes it in the same generic manner as claimed (i.e., “according to specifications”).  Therefore, one of ordinary skill in the art would not reasonably conclude the Applicant had possession of the claimed invention at the effective filing date.  As provided above, Examiner suggests amending by removing the phrase “according to a specification” and Page 18 of 34 Attorney Docket No.: P201700977US01 virtual reality component 106, and the computer 102 may communicate the calibration means to the patient 101 and/or a healthcare provider both during calibration steps and as a final output on where to position the devices).
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13-17 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 13 recites the limitation “Claim(s) 13 recite(s) the limitation "a virtual reality component device providing a virtual reality experience to a patient".  This limitation is an active step, which requires “a patient” which is interpreted as a human organism.  Therefore, claim 13 and the dependent claims thereof recite patent illegible subject matter.
RESPONSE TO ARGUMENTS
35 USC 112 – Rejections
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive.  Applicant does not set forth any substantive arguments, but rather merely refers to the amendments as overcoming the previous rejection.  Applicant is directed to the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715